367 F.3d 1173
ENGINE MANUFACTURERS ASSOCIATION, Plaintiff-Appellant,v.SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT, SCAQMD; William A. Burke, SCAQMD Board Chairman; Norma J. Glover, SCAQMD Vice-Chairman; Michael D. Antonovich, SCAQMD Board Member; Hal Bernson, SCAQMD Board Member; Jane W. Carney; Cynthia P. Coad; Beatrice J.S. Lapistokirtley; Ronald O. Loveridge; Jon D. Mikels; Leonard Paulitz; Cynthia Verdugo-Peralta; S. Roy Wilson, SCAQMD Board Members; Bary R. Wallerstein, SCAQMD Executive Officer, Defendants-Appellees,Natural Resources Defense Council; Coalition for Clean Air, Inc.; Communities for a Better Environment, Inc.; Planning & Conservation League; Sierra Club, Defendants-Intervenors-Appellees,v.Western States Petroleum Association, Plaintiff-Intervenor.Engine Manufacturers Association, Plaintiff,v.South Coast Air Quality Management District, SCAQMD; William A. Burke, SCAQMD Board Chairman; Norma J. Glover, SCAQMD Vice-Chairman; Michael D. Antonovich, SCAQMD Board Member; Hal Bernson, SCAQMD Board Member; Jane W. Carney; Cynthia P. Coad; Beatrice J.S. Lapistokirtley; Ronald O. Loveridge; Jon D. Mikels; Leonard Paulitz; Cynthia Verdugo-Peralta; S. Roy Wilson, SCAQMD Board Members; Bary R. Wallerstein, SCAQMD Executive Officer, Defendants-Appellees,Natural Resources Defense Council; Coalition for Clean Air, Inc.; Communities for a Better Environment, Inc.; Planning & Conservation League; Sierra Club, Defendants-Intervenors-Appellees,v.Western States Petroleum Association, Plaintiff-Intervenor-Appellant.
No. 01-56685.
No. 01-56688.
United States Court of Appeals, Ninth Circuit.
May 17, 2004.

Timothy A. French, Esq. Jed R. Mandel, Neal, Gerber and Eisenberg, Chicago, IL, Elizabeth L. MacDowell, Ward L. Benshoof, Esq., Anne M. Martorano, Weston, Benshoof, Rochefort, Rubalcava and MacCuish LLP, Los Angeles, CA, for Plaintiff-Appellant.
Fran M. Layton, Esq., Shute, Mihaly and Weinberger, San Francisco, CA, Barbara Baird, Esq., Diamond Bar, CA, Daniel P. Selmi, Esq., Law Office of Daniel P. Selmi, Los Angeles, CA, for Defendants-Appellees.
Gail R. Feuer, Santa Monica, CA, for Defendant-Intervenor-Appellee.
Teresa A. Beaudet, Esq., Jerome J. Jauffret, Mayer, Brown, Rowe & Maw LLP, Los Angeles, CA, for Plaintiff-Intervenor.
Kipp A. Coddington, Alston & Bird LLP, Washington, DC, Lisa Garvin Copeland, Palm Desert, CA, Eliot Spitzer, Attorney General of New York, Albany, NY, Susan L. Durbin, Sacramento, CA, for Amicus.
On Remand from The United States Supreme Court.
Before: GOODWIN, RYMER, and McKEOWN, Circuit Judges.


1
ORDER ON REMAND FROM THE UNITED STATES SUPREME COURT

ORDER

2
The judgment of this court, 309 F.3d 550 (2002), is vacated and the case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in Engine Mfr. Assoc. v. S. Coast Air Quality Mgmt. Dist., 541 U.S. ___, 124 S. Ct. 1756, 158 L. Ed. 2d 529 (2004).